

116 HR 1246 IH: Paycheck Protection Clarification for Producers Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1246IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Kind (for himself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to allow ranchers and farmers to use an alternative calculation for a maximum loan amount under the paycheck protection program.1.Short titleThis Act may be cited as the Paycheck Protection Clarification for Producers Act.2.Paycheck protection program loan calculation for farmers or ranchers(a)In generalSection 7(a)(36)(V)(i) of the Small Business Act (as amended by the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260)) is amended by striking subclause (I) and redesignating subclauses (II) and (III) as subclauses (I) and (II), respectively. (b)Effective date; Applicability(1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.(2)Exclusion of loans already forgivenThe amendments made by subsection (a) shall not apply to a loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the borrower received forgiveness before the date of enactment of this Act under section 1106 of the CARES.